


EXHIBIT 10.27


O'CHARLEY'S INC. (THE "COMPANY")


SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION


I.           DIRECTOR COMPENSATION. Directors who are employees of the Company
do not receive additional compensation for serving as directors of the Company.
The following table sets forth current rates of cash compensation for the
Company's non-employee directors.


Annual Retainer 
$25,000 (payable in quarterly installments)



Fee for attending each Board or
 

Committee meeting in person   
$3,000



Fee
for attending each Board or

Committee meeting by telephone  
$500 per Committee meeting/$1,000 per Board meeting



Additional annual fee for the Audit
 

Committee Chair, Compensation and Human
 

Resources Committee Chair and Nominating
 

and Corporate Governance Committee Chair  
$6,000 (payable in quarterly installments)



Each non-employee director receives a grant of restricted stock valued at
$100,000 on the date of his or her initial election or appointment to the Board.
These shares vest in three equal, annual installments beginning on the first
anniversary date of the grant. In addition, on the date of each annual meeting
of shareholders, each non-employee director who continues as a director
following such meeting and who has served as a director for at least 11 months
prior to such meeting receives a grant of restricted stock valued at $80,000
based on the closing price of the Company’s common stock on the date of
grant.  The shares vest in full on the date of the next annual meeting of
shareholders following the date of grant.


II.           NAMED EXECUTIVE OFFICER COMPENSATION. The following table sets
forth the current base salaries provided to the Company's President and Chief
Executive Officer and Chief Financial Officer and three other most highly
compensated executive officers.  For 2009 and 2010, none of our named executive
officers received a raise in base salary over 2008, other than Mr. Warne in
connection with his promotion to Chief Executive Officer.


EXECUTIVE OFFICER
CURRENT SALARY
Jeffrey D. Warne
$600,000
Lawrence E. Hyatt
$422,650
Wilson Craft
$445,000
John R. Grady
$357,000
Lawrence D. Taylor
$299,600




 
 

--------------------------------------------------------------------------------

 

 The Company's President and Chief Executive Officer, Chief Financial Officer
and three other most highly compensated executive officers are also eligible to
receive cash incentive bonuses for fiscal 2010 financial performance.  For 2010,
the Company has established target cash bonuses (as a percentage of base salary)
for its named executive officers as follows.


EXECUTIVE OFFICER
 
TARGET
 
Jeffrey D. Warne
 
100%
 
Lawrence E. Hyatt
 
67%
 
Wilson Craft
 
70%
 
John R. Grady
 
60%
 
Lawrence D. Taylor
 
60%
 



Bonuses will only be paid if the Company meets or exceeds budgeted pre-bonus
EBITDA.


For Messrs. Warne, Hyatt and Taylor, the performance targets are based entirely
on meeting the corporate pre-bonus EBITDA budget.  For Messrs. Craft and Grady,
the performance targets are based 40% on meeting the corporate pre-bonus EBITDA
budget and 60% on meeting concept pre-bonus EBITDA (O'Charley's and Ninety Nine,
respectively) budget.


In addition to their base salaries and bonus potential, the most highly
compensated executive officers are also eligible to:


·  
participate in the Company's long-term incentive program, which currently
involves the award of non-qualified stock options pursuant to the Company's 2008
Equity and Incentive Plan;



·  
receive a $25,000 per year car allowance;



·  
participate in the Company's Deferred Compensation Plan;



·  
participate in the Company's broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs; and



·  
receive Company-provided life, accidental death and dismemberment, short-term
disability and long-term disability insurance benefits.





III.           ADDITIONAL INFORMATION. The foregoing information is summary in
nature. Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2010 annual meeting of stockholders.








6710583.2

